Per Curiam.
Defendants appeal by leave granted orders entered April 6, 7, and 11, 1988, denying defendants’ motions to dismiss charges based on the district court’s failure to hold defendants’ preliminary examinations within twelve days of their arraignments. We reverse.
Defendants’ preliminary examinations were scheduled for February 2, 1988. In Ionia County, the district court schedules all examinations for Tuesday afternoons. Crimes arising outside the prison are to be examined at 1:00 p.m., and prison cases at 2:30 p.m.
On most days, there are sufficient waivers of examination, dismissals and plea bargaining that the full list is gone through. However, on February 2, six examinations were scheduled and several of the defendants demanded their statutory right to be examined. The court was unable to finish before its normal closing hour, and these examinations were therefore rescheduled. At the rescheduled examinations, defendants moved to dismiss for violation of the twelve-day rule, MCL 766.4; MSA 28.922. The motions were denied, the district court reciting the demand for examination by multiple *249defendants, causing "docket congestion,” as good cause for the delay in holding examination. We disagree.
Simple docket congestion without a showing of unusual circumstances, cf. People v Asher, 32 Mich App 380; 189 NW2d 148 (1971), does not constitute "good cause” for adjournment of examinations beyond the twelve-day statutory time limit. The defendant’s right to timely examination is superior to any question of the mere convenience of the public officers, and the examination should commence at once unless the accused asks for a delay. In the Matter of Peoples, 47 Mich 626; 11 NW 413 (1882). Our review of the record in the instant case reveals a self-inflicted congested docket. We therefore find no "good cause” for the delay.
Reversed.